No. 12266

         I N THE SUPREME COURT OF THE STATE O M N A A
                                             F OTN

                                          1972



STATE OF MONTANA,

                                P l a i n t i f f and Respondent,

           -VS    -
J O H N N I E FTILSON,

                                Defendant and A p p e l l a n t .



Appeal from:          D i s t r i c t Court of t h e S i x t e e n t h J u d i c i a l D i s t r i c t ,
                      Honorable A. B. M a r t i n , Judge p r e s i d i n g .

Counsel of Record:

      For A p p e l l a n t :

              Joseph P. Hennessey a r g u e d , B i l l i n g s , Montana.

      F o r Respondent :

             Hen. ~ o b e r t Woodahl, A t t o r n e y G e n e r a l , Helena,
                            L.
              Montana.
             J. C. W e i n g a r t n e r , Deputy A t t o r n e y G e n e r a l , a r g u e d ,
              Helena, Montana.
             William J. K r u t z f e l d t , County A t t o r n e y , Miles C i t y ,
              Montana.



                                                     Submitted :         October 1 7 , 1972

                                                        Decided :
                                                                      wovz 4      1972
F i l e d : VOV   2 4 1971.
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.

       This i s an appeal from a judgment entered i n t h e d i s t r i c t
c o u r t of t h e s i x t e e n t h j u d i c i a l d i s t r i c t , Custer County, Hon.
A.B.   Martin, s i t t i n g without a jury.              Defendant was found g u i l t y
of possession of gambling implements and sentenced t o imprison-
ment i n t h e Custer County j a i l f o r a t e r m of t h r e e months with
t h e provision t h a t upon payment of a f i n e i n t h e amount of $750,
t h e term of imprisonment would be suspended,
       Defendant i s t h e owner-operator of t h e Western Vending
Depot i n Miles C i t y , Montana.             This business c o n s i s t s of d i s -
t r i b u t i n g and maintaining c o i n operated machines, including pool
t a b l e s and jukeboxes,         O May 4, 1971, defendant's warehouse was
                                    n
raided by t h e Federal Bureau of I n v e s t i g a t i o n .              The r a i d yielded
an extensive supply of gambling devices and apparatus including
" s l o t machines", "uprights",             "punchboards",         " p u l l tabs", and
miscellaneous components, a l l of which a r e described i n t h e
inventory of a r t i c l e s s e i z e d ,
       Following t h e f i l i n g of charges i n t h e f e d e r a l d i s t r i c t
c o u r t i n B i l l i n g s , which a r e s t i l l pending, t h e f e d e r a l a u t h o r i -
t i e s turned c e r t a i n items of t h e gambling equipment over t o t h e
state authorities.            On November 18, 1971, an Information was
f i l e d i n t h e s t a t e d i s t r i c t c o u r t charging defendant with possession
of gambling apparatus i n v i o l a t i o n of s e c t i o n 94-2404, W.C.M.                       1947.
On t h e same day, defendant f i l e d a motion t o quash t h e Information,

Hearing was held on December 21, 1971, and t h e motion denied.
       Defendant waived h i s r i g h t t o t r i a l by j u r y and t h e r e a f t e r ,
on March 23, 1972, defendant, h i s counsel, and t h e county a t t o r n e y
of Custer County f i l e d          a s t i p u l a t i o n with t h e d i s t r i c t c o u r t
i n which defendant admitted h i s personal possession of t h e gambling
equipment seized a t h i s warehouse.                  A f t e r hearing testimony from
defendant, t h e d i s t r i c t c o u r t found h i s g u i l t y ,
       Defendant p r e s e n t s two i s s u e s f o r t h i s Court's review:
         1.     Whether t h e c o u r t p r o p e r l y denied d e f e n d a n t ' s motion

t o quash and e r r e d i n f i n d i n g defendant g u i l t y of v i o l a t i n g t h e
p r o v i s i o n s of s e c t i o n 94-2404, R.C.M.        1947?
         2.     Whether defendant can a s k t h i s Court f o r a d e c l a r a t o r y
judgment t o determine i f t h e "Bonanza Machine" i s a gambling
device?
         Defendant maintains he was i n s o l e possession of t h e s e i z e d
gambling d e v i c e s b u t , s i n c e he only r e p a i r s and maintains t h e s e
d e v i c e s and does n o t d i s t r i b u t e them i n Montana, h i s p o s s e s s i o n
was lawful.           Defendant s t a t e s he i s r e g i s t e r e d w i t h t h e Attorney
General of the United S t a t e s and t h a t he r e p a i r s and s e l l s gaming
machines t o o u t - o f - s t a t e gambling o p e r a t i o n s , c h i e f l y Nevada
gaming c l u b s .      He argues t h e r e was no showing t h e machines were
t o b e used in v i o l a t i o n of t h e laws o f Montana and s p e c i f i c a l l y
s e c t i o n 94-2404, R.C.M,         1947, which s t a t e s :
         II
           Possession of gambling implements p r o h i b i t e d . Any
         Derson who h a s i n h i s p o s s e s s i o n , o r under h i s con-
         i r o l , o r who p e r m i t s t b be p l a c e d , maintained o r k e p t
         i n any room, space, i n c l o s u r e o r b u i l d i n g , owned,
         l e a s e d o r occupied by him, o r under h i s management
         o r c o n t r o l , any f a r o box, f a r 0 l a y o u t , r o u l e t t e wheel,
         r o u l e t t e t a b l e , c r a p t a b l e , s l o t machine, o r any
         machine o r a p p a r a t u s of t h e kind mentioned i n t h e
         preceding s e c t i o n of t h i s a c t , i s punishable by a
         f i n e of n o t l e s s than one hundred n o r more t h a n one
         thousand d o l l a r s , and may be imprisoned f o r n o t l e s s
         than t h r e e months n o r more than one y e a r i n t h e d i s -
         c r e t i o n of t h e c o u r t ; provided, however, t h a t t h i s
         s e c t i o n s h a l l n o t apply t o a p u b l i c o f f i c e r , o r t o a
         person coming i n t o p o s s e s s i o n t h e r e o f i n o r by r e a s o n
         of t h e performance of an o f f i c i a l d u t y , and h o l d i n g t h e
         same t o be disposed of according t o law, I t
         Defendant argues t h a t p o s s e s s i o n f o r use c o n s t i t u t e s t h e
v i o l a t i o n of t h e law, a s d i s t i n c t from p o s s e s s i o n a l o n e ,   which
defendant had i n openly r e b u i l d i n g and manufacturing gaming
d e v i c e s f o r shipment t o t h e s t a t e of Nevada, where they a r e l e g a l .
         This Court h a s h e l d on many o c c a s i o n s , under s e c t i o n 94-2404,
K.C.M.        1947, t h a t mere p o s s e s s i o n of gambling equipment i s i l l e g a l .
W n o t e h e r e t h a t s e c t i o n 94-2401, R.C.M,
 e                                                                1947, p r o h i b i t s u s i n g
gambling equipment; s e c t i o n 94-2404 p r o h i b i t s p o s s e s s i ~ no f
gambling equipment.
        I n S t a t e v. Joyland Club, 124 Mont, 122, 134, 220 P,2d 988,
t h i s Court noted t h e d i s t i n c t i o n between s e c t i o n 94-2401 and s e c t i o n


       "In 1907 t h e l e g i s l a t u r e enacted Chapter 115, Session
       Laws of 1907, s e c t i o n 1 [now 94-24011 whereof provides
       t h a t any person who ' r u n s o r conducts, o r keeps any
       s l o t machine, o r o t h e r s i m i l a r machine, o r p e r m i t s same
       t o be run o r conducted, f o r money, checks, c r e d i t s , o r
       any r e p r e s e n t a t i v e of v a l u e , o r f o r any p r o p e r t y o r
       t h i n g whatever,' i s punishable by f i n e o r imprisonment
       a s t h e r e i n p r e s c r i b e d . S e c t i o n 2 of t h e 1907 Act [now
       94-24041 a d d i t i o n a l l y and s e p a r a t e l y p r e s c r i b e s punish-
       ment f o r 'Any person who h a s i n h i s p o s s e s s i o n , o r under
       h i s c o n t r o l , o r who permits t o be p l a c e d , maintained o r
       k e p t i n any room, space, e n c l o s u r e o r b u i l d i n g , owned,
       l e a s e d o r occupied by him, o r under h i s management o r
       c o n t r o l , any  ***          s l o t machine  * * *,'       S e c t i o n 7 of t h e
       I907 Act provides t h a t any a r t i c l e , machine o r a p p a r a t u s
       maintained o r k e p t i n v i o l a t i o n of any of t h e p r o v i s i o n s
       of t h e Act i s a p u b l i c nuisance.
       "It i s apparent from t h e p r o v i s i o n s of s e c t i o n 1 of t h e
                                       -
       1-907 Act t h a t t h e l e ~ i s l a t u r eintended t o and t h a t i t
       made i t t h e running o r conducting of any s l o t machine o r
       s i m i l a r d e v i c e a s e p a r a t e o f f e n s e , a s d i s t i n g u i s h e d from
       t h e mere p o s s e s s i o n o r maintenance of such machines o r
       s i m i l a r devices. S e c t i o n 2 of t h e Act p r e s c r i b e d punish-
       ment f o r any person who has p o s s e s s i o n , ~ c o n t r o l or-who
       maintains t h e outlawed d e v i c e s , i n c l u d i n g s l o t machines.
       Here t h e l e g i s l a t u r e d e a l t w i t h two d i s t i n c t o f f e n s e s :
       One- t h e o ~ e r a t i o nof t h e machines and d e v i c e s d e s c r i b e d
         -   ?   -

       i n s e c t i o n I , and t h e o t h e r , t h e p o s s e s s i o n and maintenance
       of t h e machines and d e v i c e s d e s c r i b e d i n s e c t i o n 2. See
       s e c t i o n s 8416 t o 8436, R.C.M, 1907, i n c l u s i v e . "                     (Emphasis
       theirs),
       This Court reactr'khe same r e s u l t i n S t a t e v. I s r a e l , 124
Mont. 152, 161, 220 P.2d 1003.
       I n S t a t e v. Engle, 124 Mont. 175, 177, 220 P.2d 1015,
a f f i r m i n g t h e c o n v i c t i o n of i l l e g a l l y p o s s e s s i n g gambling equip-
ment i n v i o l a t i o n of s e c t i o n 94-2404, we s a i d :
       "Under t h i s law no one may l a w f u l l y possess any s l o t
       machine i n t h i s s t a t e o t h e r t h a n ' a p u b l i c o f f i c e r ,
       or    * **  a person coming i n t o p o s s e s s i o n t h e r e o f i n
       o r by reason of t h e performance of an o f f i c i a l duty
       and h o l d i n g t h e same t o be disposed of according t o
       law. I I'
        I n S t a t e v. Crown Cigar S t o r e , 124 Mont, 310, 316, 220 P.2d
1029, t h i s Court h e l d , i n i n t e r p r e t i n g s e c t i o n 94-2404, R.C.M.
1947, t h a t i t i s unlawful t o possess any t y p e of gambling equip-
ment u n l e s s t h e person i s a p u b l i c o f f i c e r ,        See a l s o S t a t e v ,
Read, 124 Mont, 184, 220 P.2d 1020.
       Accordingly, we f i n d d e f e n d a n t ' s i s s u e 1 t o be w i t h o u t
merit,
            Defendant's i s s u e 2 seeks a d e c l a r a t o r y judgment t o
    determine i f t h e "Bonanza Machine" i s a gambling devtce.                               We
    n o t e t h e d i s t r i c t c o u r t s p e c i f i c a l l y ignored t h e same q u e s t i o n
    a t t h e h e a r i n g on d e f e n d a n t ' s motion t o quash; f o r t h e same
                              1l
    reason, to-wit:            Because no charge of possession of Bonanza
    machines was made,",              we d e c l i n e t o d i s c u s s t h e i s s u e .
            However, we n o t e i n r e g a r d t o d e f e n d a n t ' s r e q u e s t f o r a
    c i v i l remedy i n a c r i m i n a l proceeding, t h a t i n Goff v, S t a t e ,
    141. Mont. 605, 374 P.2d 862, where t h e p e t i t i o n e r sought t o
    invoke t h e Uniform D e c l a r a t o r y Judgments Act, s e c t i o n s 93-8901
    through 93-8916, R.C.M.                1947, t h i s Court h e l d t h a t Act could
    n o t be a p p l i e d i n a c r i m i n a l a c t i o n .
            Finding no e r r o r t h e judgment of t h e d i s t r i c t c o u r t i s
    affirmed     .


                                                            Associate J u s t i c e




/   /
     4 Chief J u s t i c e




        ~ s s o c i a k d ustices.
                        J